Citation Nr: 0211301	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  99-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
manifested by blurred vision as secondary to non-Hodgkin's 
lymphoma.

2.  Entitlement to service connection for a seizure disorder 
as secondary to non-Hodgkin's lymphoma.

3.  Entitlement to service connection for upper and lower 
gastrointestinal disorders as secondary to non-Hodgkin's 
lymphoma.

4.  Entitlement to service connection for prostatic 
intraepithelial neoplasia with loss of sexual function as 
secondary to non-Hodgkin's lymphoma.

5.  Entitlement to service connection for herniated nucleus 
pulposus at L4-5 as secondary to non-Hodgkin's lymphoma.

(The issues of entitlement to service connection for 
peripheral neuropathy and endolymphatic hydrops, to include 
tinnitus and dizziness, as secondary to non-Hodgkin's 
lymphoma and the issue of entitlement to an increased 
(compensable) evaluation for non-Hodgkin's lymphoma will be 
the subject of a later decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
September 1961 and from December 1961 to September 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in December 1997 and June 1999 by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board is undertaking additional development on the issues 
of entitlement to service connection for peripheral 
neuropathy and endolymphatic hydrops, to include tinnitus and 
dizziness, as secondary to non-Hodgkin's lymphoma and 
entitlement to an increased (compensable) evaluation for non-
Hodgkin's lymphoma pursuant to the authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9 (a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and receiving the appellant's response to the notice, the 
Board will prepare a separate decision addressing those 
issues. 

The Board notes that, at an RO hearing in August 1999, the 
veteran raised the issues of entitlement to service 
connection for chronic fatigue syndrome as secondary to non-
Hodgkin's lymphoma and entitlement to service connection for 
prostatic intraepithelial neoplasia as a result of exposure 
to herbicices in Vietnam.  Those claims are referred to the 
RO for appropriate action.  
 

FINDINGS OF FACT

1.  There is no diagnosis of an eye disorder manifested by 
blurred vision.

2.  There is no diagnosis of a chronic seizure disorder.

3.  There is no competent medical evidence that upper and 
lower gastrointestinal disorders are related to non-Hodgkin's 
lymphoma or treatment for that disease.

4.  There is no competent medical evidence that prostatic 
intraepithelial neoplasia with loss of sexual function is 
related to non-Hodgkin's lymphoma or treatment for that 
disease.

5.  There is no competent medical evidence that herniated 
nucleus pulposus at L4-5 is related to non-Hodgkin's lymphoma 
or treatment for that disease.


CONCLUSION OF LAW

An eye disorder manifested by blurred vision, a seizure 
disorder, upper and lower gastrointestinal disorders, 
prostatic intraepithelial neoplasia with loss of sexual 
function, and herniated nucleus pulposus at L4-5 are not 
proximately due to or the result of non-Hodgkin's lymphoma or 
treatment for that disease and have not been aggravated by 
non-Hodgkin's lymphoma.  38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. 
App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant will attempt to obtain such 
evidence.  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
and the Board have notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking and he was afforded ample opportunity to 
submit the evidence needed to substantiate his claims. The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 
439 (1995). 

In the veteran's case, a rating decision in November 1990 
granted entitlement to presumptive service connection for 
non-Hodgkin's lymphoma in a Vietnam veteran.  Medical 
examinations have shown that the veteran's non-Hodgkin's 
lymphoma is in remission and the disability is for that 
reason currently evaluated as non-compensably disabling.  
The veteran has asserted that he has developed multiple 
disorders which may be related to non-Hodgkin's lymphoma 
or to treatment which he received in 1989 and 1990 for 
that disease, which included chemotherapy.

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The Board finds that the issues of whether a disability is 
proximately due to or the result of a service-connected 
disease or injury and whether a non-service-connected 
disorder has been aggravated by a service-connected disorder 
are issues on which an opinion has probative value only if it 
constitutes competent medical evidence.  Competent medical 
evidence means evidence provided by a person who is qualified 
by education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) 
(66 Fed. Reg. 45630, August 29, 2001).

I. Eye Disorder Manifested by Blurred Vision

The veteran's voluminous VA and private medical treatment 
records since 1990, when he completed a course of 
chemotherapy for non-Hodgkin's lymphoma, are negative for 
a diagnosis of an eye disorder manifested by blurred 
vision.  At a personal hearing in August 1999, the 
veteran testified that: since he had the chemotherapy he 
had had eye examinations which showed that he has 
excellent vision but at times he experienced blurred 
vision or double vision; and he had not been diagnosed 
with any eye disorder manifested by double vision.  As 
noted above, service connection presupposes a diagnosis 
of a current disease.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Because there is no diagnosis of 
an eye disorder manifested by blurred vision, the 
veteran's claim for secondary service connection for such 
a disability must be denied.  38 C.F.R. § 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).

II. Seizure Disorder

The record reveals that, in September 1995, in the 
parking lot of a store, the veteran had some generalized 
tonic clonic seizure activity, for which he was evaluated 
at a private hospital.  Since then, the seizure activity 
has not recurred and there is no diagnosis of a chronic 
or current seizure disorder.  At the hearing in August 
1999, the veteran agreed that he had not been diagnosed 
with a chronic seizure disorder.  In view of the fact 
that it is not in dispute that there is no diagnosis of a 
seizure disorder, there is no basis on which service 
connection for a seizure disorder might be granted, and 
entitlement to secondary service connection for a seizure 
disorder is not established.  
38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 
439 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

III. Upper and Lower Gastrointestinal Disorders

Records of a United States Army Medical Center contain 
findings of gastrointestinal (GI) disorders.  In December 
1994, pathological examination of biopsied tissue from 
the gastroesophageal junction showed mild acute 
inflammation of the esophagus.  Pathological examination 
of biopsied tissue from the duodenal bulb showed no 
significant pathologic change.  In May 1995, inpatient 
diagnoses included gastroesophageal reflux disease (GERD) 
and duodenal nodules.  In February 1997, at a general 
surgery clinic, a finding was made that the veteran's 
severe GERD was only responsive to Prilosec.

At the hearing in August 1997, the veteran testified 
that: he had been taking medication for GERD for 5 years; 
and no physician had related his GERD to his non-
Hodgkin's lymphoma or treatment for non-Hodgkin's 
lymphoma.

There is no competent medical evidence whatsoever that 
the veteran's GERD, which he has indicated is primarily 
manifested by heartburn, or any other GI disorder is 
related in any way to non-Hodgkin's lymphoma or to the 
chemotherapy which the veteran received as treatment for 
that disease.  There is thus no basis on which secondary 
service connection might be granted for upper and lower 
GI disorders, and entitlement to that benefit is not 
established. 38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 
7 Vet. App. 439 (1995).

IV. Prostatic Intraepithelial Neoplasia with Loss of 
Sexual Function

VA outpatient treatment records in March 1998 noted that the 
veteran was being followed for prostatic intraepithelial 
neoplasia.  A prostate specific antigen (PSA) test at the 
Army facility in 1997 had been elevated but a repeat PSA test 
was within normal limits.  Several biopsies of the prostate 
gland in 1997 and 1998 were all negative for malignancy.  
After being diagnosed with prostatic intraepithelial 
neoplasia, the veteran indicated that he was having loss of 
sexual functioning.  He has questioned whether his prostatic 
intraepithelial neoplasia might be related to the 
chemotherapy he received in 1989 and 1990 for non-Hodgkin's 
lymphoma, but, at the hearing in August 1999, he testified 
that his physicians had not found any relationship between 
his prostatic intraepithelial neoplasia and the treatment he 
had received for non-Hodgkin's lymphoma.

There is no competent medical evidence whatsoever that 
the veteran's prostatic intraepithelial neoplasia is 
related in any way to non-Hodgkin's lymphoma or to the 
chemotherapy which the veteran received as treatment for 
that disease.  There is thus no basis on which secondary 
service connection might be granted for prostatic 
intraepithelial neoplasia with loss of sexual function, 
and entitlement to that benefit is not established. 
38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 
439 (1995).

V. Herniated Nucleus Pulposus at L4-5

Records of the Army Medical Center show that, in January 
1996, an MRI of the veteran's lumbosacral spine showed a 
small paracentral herniated nucleus pulposus at L4-5.  At 
the hearing in August 1999, the veteran testified that 
his doctors had not found any relationship between his 
herniated disc and chemotherapy injections in 1989 and 
1990.

There is no competent medical evidence whatsoever that 
the veteran's herniated nucleus pulposus at L4-5 is 
related in any way to non-Hodgkin's lymphoma or to the 
chemotherapy which the veteran received as treatment for 
that disease.  There is thus no basis on which secondary 
service connection might be granted for herniated nucleus 
pulposus at L4-5, and entitlement to that benefit is not 
established. 38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 
7 Vet. App. 439 (1995).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 


ORDER

Service connection for an eye disorder manifested by blurred 
vision as secondary to non-Hodgkin's lymphoma is denied.

Service connection for a seizure disorder as secondary to 
non-Hodgkin's lymphoma is denied.

Service connection for upper and lower gastrointestinal 
disorders as secondary to non-Hodgkin's lymphoma is denied.

Service connection for prostatic intraepithelial neoplasia 
with loss of sexual function as secondary to non-Hodgkin's 
lymphoma is denied.

Service connection for herniated nucleus pulposus at L4-5 as 
secondary to non-Hodgkin's lymphoma is denied.




		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

